

117 HR 3690 IH: Solar Use Network Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3690IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Bourdeaux introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo accommodate certain facilities within the right-of-way on any Federal-aid highway.1.Short titleThis Act may be cited as the Solar Use Network Act or the SUN Act. 2.Accommodation of certain facilities within the right-of-way on any Federal-aid highway(a)In generalNotwithstanding any other State or Federal law, including regulations, electric vehicle charging infrastructure, renewable energy generation facilities, electrical transmission and distribution infrastructure, and broadband infrastructure and conduit shall be treated as a facility covered under part 645 of title 23, Code of Federal Regulations (or successor regulations), for purposes of section 109(l) of title 23, United States Code, for purposes of being accommodated under such section.(b)State approvalA State, on behalf of the Secretary of Transportation, may approve accommodating the infrastructure and facilities described in subsection (a) within any right-of-way on a Federal-aid highway pursuant to section 109(l) of title 23, United States Code. 